     Case 2:18-cv-01711-KJM-DMC Document 50 Filed 08/25/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                          IN THE UNITED STATES DISTRICT COURT

 9                       FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    CLIFFORD BRENT THOMAS,                            No. 2:18-CV-1711-KJM-DMC-P
12                       Plaintiff,
13           v.                                         ORDER
14    J. WALTERS, et al.,
15                       Defendants.
16

17                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to

18   42 U.S.C. § 1983. Pending before the Court is Plaintiff’s motion ECF No. 44, for an order

19   compelling Defendants to answer his Claim III for violation of equal protection. Plaintiff’s

20   motion is denied because Claim III is alleged as against Defendant Price who has not been served.

21   See ECF No. 23 (summons returned unexecuted as to Price).

22                  IT IS SO ORDERED.

23

24   Dated: August 24, 2021
                                                            ____________________________________
25                                                          DENNIS M. COTA
26                                                          UNITED STATES MAGISTRATE JUDGE

27

28
                                                        1
